                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


KAYE M. BRADSHAW, as Personal,             )
Representative of the Estate of            )
RONALD L. BRADSHAW, and KAYE               )
M. BRADSHAW, individually,                 )
                                           )
       Plaintiffs,                         )
                                           )
v.                                         )    CIVIL ACT. No.: 2:18-cv-83-ECM
                                           )               (WO)
FORD MOTOR COMPANY, and                    )
USAA CASUALTY INS. CO.                     )
                                           )
       Defendants.                         )

                                      ORDER

       Now pending before the court is Plaintiff Kaye Bradshaw’s motion to dismiss her

individual, direct personal injury claims against Defendant Ford Motor Company (doc. 86)

filed on September 25, 2019. Defendant Ford has no objection to dismissal. Accordingly,

upon consideration of the motion to dismiss pursuant to Federal Rule of Civil Procedure

41(a)(2), and for good cause, it is

       ORDERED that the motion to dismiss (doc. 86) is GRANTED, and Plaintiff Kaye

Bradshaw’s individual, direct personal injury claims against Defendant Ford Motor

Company are DISMISSED with prejudice. All other claims remain pending.

       DONE this 30th day of September, 2019.

                                               /s/ Emily C. Marks
                                        EMILY C. MARKS
                                        CHIEF UNITED STATES DISTRICT JUDGE
